DETAILED ACTION
This Office action is in response to the Response to Election/Restriction filed 2/18/2022. This action has been made Non-Final due to new grounds of rejection. 

Election/Restrictions
Applicant hereby provisionally elected, with traverse, Species III, Figures 16-18. The elected species reads on claims 1-20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 still recites the limitation “the compressor” in line 12. This limitation is indefinite because multiple compressors have been claimed; “a compressor” in line 2, “a first centrifugal compressor” in line 3, “a second centrifugal compressor” in lines 6-7, and “a positive displacement compressor” in lines 9-10. Thus, it is unclear which of these compressors is being referred to in line 12, making claim 16 indefinite. It should be noted that claims 17 and 18 also recite the limitation “the compressor”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelton 8,980,195.
Pelton discloses, regarding claim 1, a method comprising: combining at least one centrifugal compression stage and at least one positive displacement compression stage in an integrally geared compressor 201 (see col. 3, lines 40-60) to allow for different types of compression based on a temperature or a volume of gas to be compressed by the integrally geared compressor 101 (see col. 4, lines 47-56; particularly, the disclosure about the various compression ratios and how they can be selected or set by element 105); Re claim 2, wherein the integrally geared compressor 201 includes a drive gear 110, the drive gear including a drive shaft 140 coupled to a drive unit 150, a first pinion 120 meshed with the drive gear 110 on a first side of the drive gear, the first pinion 120 including a first pinion shaft 160, a second pinion 130 meshed with the drive gear 110 on a second side of the drive gear, the second pinion 130 including a second pinion shaft 170, and a third pinion 225 meshed with the drive gear 110 on a different plane than the first pinion 120 and the second pinion 130 (inherent based on the arrangement of the gears shown in Fig. 2), the third pinion 225 include a third pinion shaft (clearly shown in Figs. 2-3); Re claim 3, wherein the positive displacement compression stage is arranged after a third compression stage of the integrally geared compressor (this could clearly be the case; see Figs. 2-3, as well as col. 3, lines 40-60); Re claim 4, wherein the at least one centrifugal compression stage is arranged at a supply side of the integrally geared compressor 201 and the at least one positive displacement compression stage is arranged at a delivery side of the integrally geared compressor 201 (this could clearly be the case; see Figs. 2-3, as well as col. 3, lines 40-60).
Pelton discloses, regarding claim 16, a method comprising: drawing in a gas from a supply side of a compressor 201; compressing the gas at a first compression stage  with a first centrifugal compressor 180 (see col. 3, lines 40-60), the gas being cryogenic (this can clearly be the case; see catalytic cracking system 300) and low pressure at the first compression stage; directing the compressed gas to a second compression stage; further compressing the compressed gas at the second compression stage with a second centrifugal compressor 185 (see col. 3, lines 40-60); directing the compressed gas from the second stage to a third compression stage; and further compressing the compressed gas at the third compression stage with a positive displacement compressor 190 (see col. 3, lines 40-60), the compressed gas at the third compression stage being non-cryogenic and high pressure (this would clearly be the case), wherein the third compression stage is proximate a delivery side of the compressor 201 (substantially broad); wherein the method allows for different types of compression based on a temperature or a volume of gas to be compressed by the integrally geared compressor 101 (see col. 4, lines 47-56; particularly, the disclosure about the various compression ratios and how they can be selected or set by element 105); Re claim 17, directing the compressed gas from the third compression stage to a fourth compression stage; and further compressing the compressed gas at the fourth compression stage with another positive displacement compressor 195 (see col. 3, lines 40-60), the fourth compression stage being located closer to the delivery side of the compressor 201 than the third compression stage (substantially broad; this would clearly be the case, see col. 3, lines 40-60); Re claim 18, wherein the compressor is an integrally geared compressor 101 enclosed by a housing (some type of housing is inherent), for use with liquefied natural gas applications (this is clearly the case; see catalytic cracking system 300); Re claim 19, wherein the first compression stage is connected to the second compression stage by piping and the second compression stage is connected to the third compression stage by piping, further wherein compressed gas flows through the piping to reach a next compression stage (this is clearly the case; see Figs.2-3, as well as col. 3, lines 40-60); Re claim 20, wherein the integrally geared compressor 201 includes a drive gear 110, the drive gear including a drive shaft 140 coupled to a drive unit 150, a first pinion 120 meshed with the drive gear 110 on a first side of the drive gear 110, the first pinion 120 including a first pinion shaft 160, a second pinion 130 meshed with the drive gear 110 on a second side of the drive gear 110, the second pinion 130 including a second pinion shaft 170, and a third pinion 225 meshed with the drive gear 110 on a different plane than the first pinion 120 and the second pinion 130 (inherent based on the arrangement of the gears shown in Fig. 2), the third pinion include a third pinion shaft (clearly shown in Figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelton 8,980,195 in view of Czechowski 6,488,467.
Pelton discloses, regarding claims 5 and 6, a method comprising: mounting a centrifugal compression stage 180 to a first end of a pinion shaft 160, the pinion shaft 160 being part of a gear system of a compressor 101 (see gears 110, 120, 130); and mounting a positive displacement compression stage 185 (see col. 3, lines 40-60) to an opposing second end of the pinion shaft 160 so that a single pinion shaft includes two different types of compression stages (clearly disclosed in col. 3, lines 40-60); wherein the centrifugal compression stage 180 is located closer to a delivery side of the compressor 101 than the positive displacement compression stage 185 (this can clearly be the case); further comprising: mounting an additional centrifugal compression stage 190 to a first end of an additional pinion shaft 170, the additional pinion shaft 170 being a part of the gear system (110, 120, 130); and mounting an additional positive displacement compression stage 195 to an opposing second end of the additional pinion shaft 170 so that another single pinion shaft includes two different types of compression stages (clearly disclosed in col. 3, lines 40-60). However, Pelton does not specifically disclose a compressor housing enclosing the multiple stages, shafts, and gears of the compressor; particularly, the gear system being enclosed by a housing of a compressor, the two different types of compression stages on the pinion shaft being within the housing of the compressor, and the additional pinion shaft being a part of the gear system enclosed by the housing.
Czechowski teaches, further regarding claim 5 and 6, a method comprising: mounting a centrifugal compression stage 12 to a first end of a pinion shaft 46, the pinion shaft 46 being part of a gear system (see gears 32, 34, 44) enclosed by a housing (combination of elements 20, 22, 24, 26, 56, 58, and 74) of a compressor; and mounting another compression stage 14 to an opposing second end of the pinion shaft 46 so that a single pinion shaft includes two compression stages within the housing (20, 22, 24, 26, 56, 58, and 74) of the compressor; and mounting an additional centrifugal compression stage 10 to a first end of an additional pinion shaft 38, the additional pinion shaft being a part of the gear system (32, 34, 44) enclosed by the housing (20, 22, 24, 26, 56, 58, and 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the arrangement of Pelton by implementing a housing enclosing all stages, shafts, and gears of the compressor, as taught by Czechowski, in order to protect the elements and make the compressor assembly more compact.
Re claim 7, Pelton, as modified, further teaches the pinion shaft 160 includes a pinion 120 engaged with a drive gear 110 at first side of the drive gear along a same horizontal plane, the drive gear 110 being a part of the gear system and located within the housing of the compressor (as taught by Czechowski).
Re claim 8, Pelton further discloses that the additional the pinion shaft 170 includes a pinion 130 engaged with the drive gear 110 at second side of the drive gear opposite to the first side and along the same horizontal plane (clearly shown in Fig. 1 of Pelton).
Re claim 10, Pelton further discloses that the compressor 101 is an integrally geared compressor.
Re claim 11, Pelton further discloses that the gear system (110, 120, 130) further comprises a drive shaft 140 operably connected to the drive gear 110.
Re claim 12, Pelton further discloses that the centrifugal compression stage 180 includes an impeller 186.
Re claim 13, Pelton further discloses that the positive displacement compression 185 stage includes a rotary screw compressor (see col. 3, lines 40-60).
Re claim 14, Pelton further discloses that the positive displacement compression stage is directly mounted (this claim language is substantially broad; see col. 3, lines 40-60).
Re claim 15, Pelton further discloses that the positive displacement compression stage is indirectly mounted (this claim language is substantially broad; see col. 3, lines 40-60).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/15/2021 regarding the rejection of claim 1 were found to be persuasive; thus, this Office action has been made Non-Final.
Applicant's arguments regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Specifically, Applicant argues, “Pelton provides absolutely no detail as to how a positive displacement compression stage would be mounted to the same pinion shaft as a centrifugal compression stage, as part of a single gearbox or integrally geared compressor. Pelton merely suggests that the compressors 180, 185, 190, 195 could be centrifugal compressors or other types of compressors, such as a rotary positive displacement compressor... Simply put, Pelton is a non-enabling reference and the rejections based on Pelton should be withdrawn. Czechowski does not cure this deficiency.” The Examiner respectfully disagrees. 
It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review (In re Sneed, 710 F.2d 1544, 1550 (Fed. Cir. 1983)). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art" (In re Keller, 642 F.2d 413,425 (CCPA 1981) (citation omitted)). Therefore, the Pelton disclosure does indeed render Applicant’s claimed invention obvious, Czechowski is simply used to provide the remaining structural details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746